Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14-19 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, of which DeHaven (US 2012/0126216) and Liang et al. (US 5,871,579) are examples, do not disclose the accumulative limitations of the independent claims. Specifically, the prior art does not disclose wherein said organic-inorganic perovskite thin film is a polycrystalline structure of perovskite crystalline grains with grain boundaries, a continuous film free of voids, and wherein said grain boundaries are substantially free of unreacted inorganic components. Applicant recited product by process limitations, which is given weight to the extent that the process defines structure. Specifically, applicant recited wherein forming the polycrystalline thin film comprises forming an inorganic anion thin film as a precursor wherein the inorganic anion comprises a metal-ligand structure having grains with grain boundaries , an organic film (capable of forming the perovskite layer) formed on the inorganic layer, wherein the two precursors form an organic-inorganic perovskite thin film wherein the grains of the formed perovskite has grains that are larger than corresponding grains of said precursor structure. The method wherein the grains become larger is what results in a void free thin film free of unreacted inorganic components (see applicant’s specification pages 14=15, paragraphs [0063]-[0064]), As 
The examiner is recognizing applicant’s priority date of 11/12/2013. Although provisional application 61/903278 does not specifically mention void or pin-hole free thin film, the applicant does recite “the current invention can form a continuous organic-inorganic hybrid material film with up to 100% surface coverage”, with micro or sub-micro grain size. The examiner has determined this reads on void or pin-hole free. The examiner notes Huang et al. (US 9,391,287) does disclose a void free thin film but is not considered prior art as provisional application 61/918330 has a file date one month later than applicant’s provisional application. The examiner also notes that Huang discloses the difficulty in forming a pin-hole free thin film.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869.  The examiner can normally be reached on 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721